Argued April 18, 1947.
The assignments of error in this appeal complain of (1) the refusal of the court below to grant appellant's motion for a new trial and (2) the entry of judgment for defendant. The motion for a new trial contained only formal allegations, reserving the right to file such reasons as the evidence would reveal. Whether a supplemental motion was subsequently filed does not appear. The sole question raised is whether basic and fundamental error had been committed in the course of the trial. A careful review of the entire record reveals no such error.
Judgment affirmed.